* Headnote 1. Criminal Law, 16 C.J., Section 702.
This is an appeal from a conviction for petit larceny, and the only assignment of error to which response is necessary is that the court below erred in permitting the district attorney to amend the affidavit on which the case was tried. The case originated in the court of a justice of the peace, and the affidavit as originally drawn alleged ownership of the property in Forest Willis. When the case came on for trial in the circuit court, the district attorney was permitted over the objection of the appellant, to amend the affidavit by alleging the ownership of the property in Forest Willis and three other persons, naming them, who, according to the evidence, were joint owners of the property. This amendment was necessary "to bring the merits of the case fairly to trial on the charge intended to be set out in the original affidavit," and consequently the court below committed no *Page 221 
error in permitting it to be made. Section 1511, Code of 1906 (Hemingway's Code, section 1269); Foster v. State, 52 Miss. 695.
Affirmed.